Citation Nr: 0718970	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on personal assault.




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 13, 1976 to 
August 10, 1976.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an October 2002 decision by the RO.

By a May 2006 action, the Board remanded this case for 
further development.  That development has been accomplished, 
and the case has been returned to the Board for further 
consideration.


FINDING OF FACT

The veteran is not shown to be suffering from PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD as the result of disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection, a VCAA notice letter was sent in May 2002, prior 
to the RO's October 2002 decision.  That letter informed the 
veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
or to send the evidence itself.  In a May 2006 letter to the 
veteran, the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection for PTSD, some of the required notice was not 
provided to the veteran until after the RO entered its 
October 2002 decision on his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment.  
He was afforded VA examinations relating to his claim for 
service connection for PTSD during May 2004 and November 
2006.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.





II.  The Merits of the Veteran's Claim

The veteran's service medical records note that a short time 
before the veteran entered active military service on July 
13, 1976, he underwent surgery for an appendectomy on June 
27, 1976.  On July 20, 1976, he was having difficulty doing 
physical training with pain at the site of the surgery with 
some numbness in the leg as well.  He was diagnosed with 
muscle strain or hematoma secondary to strenuous exercise.  A 
letter dated July 21, 1976, noted that there was difficulty 
communicating with the veteran because he did not speak or 
understand English.  Through an interpreter, the veteran 
stated that he had no desire to remain on active duty, and an 
administrative discharge was recommended.  

In his July 2004 substantive appeal (VA Form 9), the veteran 
stated that, when he reported for active duty, he had 
informed the doctor about his surgery, and was told that by 
the time he would be ready for training his surgical wound 
would be completely healed.  The veteran further stated that, 
when he arrived at his duty station for basic training, he 
was immediately subjected to strenuous exercise that caused 
his surgical wound to open and start bleeding.  His wound was 
re-sutured at the based hospital.  Two days later he was 
taken to a holding company to be discharged and sent home to 
Puerto Rico.  He stated that he was placed in a barracks with 
soldiers who were waiting legal processing for crimes or 
other violations they had committed in service.  He said that 
these individuals were criminals with no human compassion.  
They stole all of his valuables, and during the night he was 
grabbed by six of them, beaten and held down while he was 
sexually abused by four of them.  They threatened to kill him 
if he told anyone about the incident.     

Applicable Law

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 U.S.C.A. § 1154; See 38 C.F.R. § 3.304(f).

The Board recognizes that the present case, which involves 
allegations of a personal assault (the alleged sexual assault 
of the veteran by other soldiers) falls within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  
Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes 
that since personal assault can be an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, making it difficult to obtain direct 
evidence and requiring that the alternative evidence be 
sought.

Likewise, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; or tests for 
sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

The Board notes that § 3.304(f)(3) also stipulates that VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.

Analysis

As noted above, it is not unusual for events of personal 
assault to not be documented in the veteran's service 
records, and that is the case here.   Pursuant to § 
3.304(f)(3), the RO in a February 2004 letter advised the 
veteran that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  The 
veteran was allowed the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
In response during April 2004, the veteran filed sworn 
statements from his family priest, his uncle, his mother, and 
his younger brother that attest to changes in his behavior 
after his return from service.

1.  The family priest basically stated that he had 
known the veteran's family for many years, but had 
only seen the veteran from time to time after his 
first communion.

2.  The veteran's uncle stated that he had visited 
the veteran after his return from service in 1976, 
and found his mother very worried about his 
rebellious attitude and problems with his siblings.  
The uncle took the veteran to his house, and found 
him a job that he left after only a week.  He spoke 
with the veteran further, who confessed that he had 
been raped in service, but swore him (the uncle) to 
secrecy.  He said that he kept the secret for a 
time, but when the situation did not change, he 
decided to tell the veteran's mother.  He said that 
the situation continued from year to year and the 
behavior of his nephew left much to be desired.

3.  The veteran's mother stated that she noticed a 
change in the veteran's behavior on his return from 
service.  He no longer wanted to sleep in the same 
room as his brothers as he had done before going 
away to service.  He bathed 3 to 4 times a day 
saying he felt dirty.  He stayed separate from his 
other siblings, went out alone, and did not want 
any kind of company.  He fought a lot with his 
siblings and had become aggressive.  When she asked 
him about this, he responded with aggressiveness 
and anger, and said it was none of her business.  
He also would disappear for 2-3 days.  He tried to 
study at college, but was unable to finish his 
courses.    

4.  The veteran's younger brother stated he was 16 
years old when the veteran returned from service.  
He noticed that the veteran was a little strange 
and not the same as he had been before he went into 
the service.  He said that the veteran would not 
initially tell him what happened, but that after 
insistent questions, he finally told about the rape 
incident in service.  The veteran swore him to 
secrecy and said he would kill himself if his 
brother ever told anyone.  The brother said that he 
had kept the secret until now when the veteran 
asked him to tell the secret.

Review of the record shows that the veteran started seeking 
treatment at the San Juan VAMC in December 2000.  At an 
August 2001 psychosocial assessment, the veteran's report of 
the sexual assault that he experienced in service was similar 
to his statement in his July 2004 VA Form 9, noted above.  
The social worker noted mental health problems that included 
irritability, poor control of impulses, low self esteem, 
anger control problems, difficulty with getting to sleep and 
staying asleep, nightmares related to the 1976 sexual and 
physical attack, and frequent and severe headaches.

At a November 2001 individual psychotherapy session with a VA 
psychologist at the San Juan VAMC, the veteran complained of 
being verbally aggressive and irritable.  He reported seeing 
snakes, and being afraid that snakes could be in his house 
and bite him.  He admitted to occasional suicidal ideation, 
but denied intent because he loved his children too much to 
do it.  He said he heard his name being called and he heard 
noises.  He expressed delusional ideas about aliens who could 
be looking for him and could have placed a location apparatus 
on him.  The examiner noted that the veteran was anxious and 
coherent.  The veteran stated that he had never had a 
psychiatric hospitalization.  The veteran was given a 
deferred diagnosis.  The examiner's initial impression was 
paranoid schizophrenia, and he noted that the veteran's case 
would be discussed with the PTSD team. 

In a November 2002 report of a follow-up examination at the 
San Juan VAMC, the veteran's treating psychiatrist, Dr. F.V., 
noted that the veteran had been raped in service, and that 
event had made life miserable for him.  The veteran's poor 
relationship with his wife was noted.  The veteran still 
experienced occasional flashbacks and nightmares related to 
the rape incident.  At that examination, the veteran was 
anxious and angry with the VA administrative system.  He was 
not suicidal or homicidal.  Dr. F.V. observed that the 
veteran's thought content related feelings of guilt, 
worthlessness, and ideas of reference.  His thought process 
was coherent, relevant and logical with evidence of blocking.  
He was oriented in all spheres; he displayed poor recent and 
poor immediate memory; his judgment was poor; and his insight 
was poor.  Dr. F.V.'s diagnosis based on DSM-IV was that the 
veteran had (1) PTSD, and (2) Depression NOS.  He assigned a 
global assessment of function (GAF) score of 55.  

A February 2003 report of a follow-up examination by Dr. F.V. 
noted that the veteran's wife had left him a month prior 
taking the couple's three children with her.  The veteran was 
sad about the separation.  Dr. F.V.'s observations and 
diagnosis were the same as in November 2002, noted above, 
with a GAF score of 55.  In a May 2003 treatment report, the 
veteran had reported that he and his wife were living 
separately in the same house, and they hardly talked to each 
other.  The new war in Iraq had brought on more flashbacks 
and nightmares, voices, and depressive features.  Dr. F.V.'s 
observations and diagnosis were again the same as before with 
a GAF score of 55.  In a September 2003 treatment report, the 
veteran had reported that his wife had re-married.  He still 
experienced flashbacks and nightmares with difficulty 
sleeping.  Dr. F.V. noted that the veteran had on and off 
suicidal ideation, but presently he was not suicidal or 
homicidal.  His additional observations and diagnosis were 
similar to the reports of prior consultations with a lowered 
GAF score of 50.

The record contains a report that the veteran was 
hospitalized in the San Juan VAMC's Psychiatric Acute 
Inpatient Care Unit from March 12 to March 18, 2004.  He was 
admitted by Dr. F.V. whose diagnoses on March 12, 2004, were 
(1) afraid of losing control with suicidal ideas, (2) 
depression NOS, and (3) PTSD.  Deterioration of his condition 
was noted, and a GAF score of 40 was assigned.    The veteran 
reported that for the past three weeks he had been feeling 
anxious and depressed with poor impulse control and 
aggressive behavior towards his family.  He stated that he 
turned irritable and agitated at minimal confrontation, and 
that he was not usually like that.  He was afraid of losing 
control and harming himself or others.  He said that he felt 
sad, depressed, and anxious, with loss of interest in 
activities, a decreased appetite, no weight loss, and trouble 
sleeping at night.  He said there was a woman in white who 
watched him over his bed, a snake that followed him that 
wanted to bite him in order to kill him, and that he had been 
visited by aliens since childhood.  The veteran was diagnosed 
by the attending psychiatrist, Dr. A.Z., with depressive 
disorder NOS, PTSD by history, and cannabis abuse.  Discord 
with his family and poor coping skills were noted.  He was 
assigned a GAF score of 30 on admission, and 70 at discharge.

The veteran was hospitalized again in the San Juan VAMC's 
Psychiatric Acute Inpatient Care Unit from January 25 to 
February 1, 2005.  The veteran reported that he was separated 
from his wife, and unemployed with financial problems.  He 
showed depressive symptoms, suicidal ideation, and issues 
with impulse control and irritability.  The attending 
psychiatrist, Dr. V.S., made his diagnosis utilizing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was (1) major 
depression with psychotic features, (2) PTSD by history, and 
(3) cannabis abuse in full remission. The Axis II 
(personality disorders and mental retardation) diagnosis was 
histrionic traits.  The Axis III (general medical conditions) 
diagnosis was various overweight, headaches and back pain, 
status post appendectomy, and history of head trauma.    The 
Axis IV (psychosocial and environmental problems) diagnosis 
was acute and chronic: severe - separation from wife, 
unemployment, poor support network, history of sodomization, 
and chronic mental illness.  In Axis V (global assessment of 
functioning), the veteran was given an admission GAF score of 
25.  On discharge a GAF score of 60 was assigned.  

The veteran was afforded a VA compensation & pension (C&P) 
psychiatric examination during May 2004 in connection with 
his claim of service connection for PTSD.  The examiner, Dr. 
R.M.B., noted that he had reviewed the claims file, that the 
veteran had been hospitalized on March 12, 2004, with a 
diagnosis of major depression NOS, and PTSD by history, that 
that he had visited the VA hospital on December 20, 2000.  
The veteran reported that he had visited the Manati Community 
Mental Health Center in the past, but he could not remember 
when that occurred.  Dr. R.M.B. observed that the veteran was 
clean, overweight, and bearded.  He was alert and oriented 
times three.  He appeared to be overly sedated.  His mood was 
depressed.  His affect was constricted.  His attention was 
fair.  His concentration was fair.  His memory was fair.  He 
was selective in providing information.  His speech was clear 
and he was not hallucinating.  He was not suicidal or 
homicidal.  His insight and judgment were fair.  He had good 
impulse control.  

Dr. R.M.B.'s assessment of PTSD was that the veteran's 
claimed stressors (the 1976 rape incident) were described 
without any emotional reaction, and that they were not 
described or validated.  Dr. R.M.B. did not consider them to 
meet the DSM-IV stressor criteria for PTSD.  His diagnosis 
was made utilizing The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria.  The DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was (1) depressive disorder, NOS, and cannabis 
abuse.  The Axis II (personality disorders and mental 
retardation) diagnosis was antisocial personality disorder.  
In Axis V (global assessment of functioning), the veteran was 
given a current GAF score of 65.  Dr. R.M.B. further noted 
that the July 21, 1976, medical statement showed that, after 
hospitalization, the veteran had no desire to remain in 
active duty and received an administrative discharge.  He 
opined that based on the veteran's history, records, and 
evaluations, he considered that the veteran did not meet the 
DSM-IV criteria for PTSD.  The veteran's most disabling 
neuropsychiatric condition was his character disorder 
(antisocial personality disorder).  (In a June 2004 addendum 
to his examination report, Dr. R.M.B. noted that, after 
returning from vacation, he had received word that the 
veteran had made three separate threats to shoot him.  The 
threats had been made to the veteran's contact at the 
veteran's center.)

The veteran was afforded another VA C&P psychiatric 
examination in November 2006.  The examiner, Dr. Y.P., noted 
that she had reviewed the veteran's claims file and his 
service medical records.  She questioned the veteran about 
non-PTSD psychiatric/medical symptoms.  He reported that he 
suffered from paranoia on a daily basis that had started 
twenty years before.  A severe feeling of being persecuted 
all of his life.  He complained of loneliness on a daily 
basis that started 20 years ago, but could not determine the 
severity.  He complained of depression that was severe and 
started when he was enlisted, but he did not specify the 
frequency.  He complained of feelings of worthlessness, but 
he did not specify the severity or duration - he said 
"always" and became angry, saying he was tired of her 
questions and she should write whatever suited her.  When Dr. 
Y.P. inquired into PTSD symptoms the veteran gave no 
examples, again stating that he was tired of her questions, 
and she could write whatever suited her.  The veteran 
provided unresponsive answers to most of Dr. Y.P.'s 
questions, i.e. when asked his age, he replied 80 (he was 
50), when asked his level of education, he replied that he 
did not know.   Dr. Y.P. noted that the veteran had both 
homicidal and suicidal thoughts.  He stated that he would 
kill "anyone who gets in his way."  He also said that his 
life was not worth living, but that he did not have a plan or 
method for suicide.   

Dr. Y.P. concluded that she was unable to provide a diagnosis 
because she had not been able to obtain adequate information 
from the veteran.  She commented that the veteran had been 
physically and verbally abusive at the C&P counter, slamming 
his hand against the counter and with verbal insults against 
the C&P clerk at reception.  The VA police had to be called, 
and the veteran was interviewed with a VA police officer at 
the door.  Throughout the interview, the veteran's answers 
were angry, and his attitude was completely uncooperative and 
negativistic.  She wanted to rule out the possibility of the 
veteran being under the effects of a substance, but he 
refused to undergo the drug screening test.  She said that it 
was impossible to reach any diagnostic conclusion with the 
level of uncooperativeness and behavior displayed by the 
veteran.  She noted that, compared with a recent treatment 
report, the veteran acted very differently when he was with 
his treating psychiatrist, Dr. F.V.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2006); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the present case, the Board finds that the preponderance 
of the evidence is against a finding that the veteran suffers 
from PTSD.  The Board is persuaded by 
the May 2004 report of the C&P examination by a VA 
psychiatric examiner who determined that the veteran's 
stressors did not meet the DSM-IV stressor criteria for PTSD, 
and diagnosed the veteran with depressive disorder NOS, 
cannabis abuse, and antisocial personality disorder.  
Although the veteran's treating VA psychologist, Dr. F.V., in 
November 2002 to September 2003, had diagnosed the veteran 
with PTSD and depression NOS, his diagnosis of PTSD was based 
on the veteran's own reporting of the rape incident in 
service, and without review of the claims file and the 
veteran's service medical records.

When the veteran was hospitalized in March 2004, Dr. F.V. 
changed the order of his diagnoses to (1) afraid of losing 
control with suicidal ideas, (2) depression NOS, and (3) 
PTSD.  The attending psychiatrist, Dr. A.Z., diagnosed the 
veteran with (1) depressive disorder NOS, (2) PTSD by 
history, and (3) cannabis abuse.  When he was again 
hospitalized in 2005, the attending psychiatrist diagnosed 
the veteran with (1) major depression with psychotic 
features, (2) PTSD by history, and (3) cannabis abuse.  The 
attending psychiatrists at the veteran's hospitalizations 
also did not have the benefit of review of the claims file 
and the veteran's service medical records.  The Board notes 
further that, as the veteran's mental illness progressed, the 
emphasis placed by order of mention changed from PTSD and 
depressive disorder NOS  to depressive disorder NOS and PTSD 
by history.  The mental illness of primary concern became the 
depressive disorder, and during his 2005 hospitalization it 
was diagnosed as major depression with psychotic features.   

There is no documentation in the veteran's service medical 
records of his having reported, or having been treated for, 
the alleged personal assault in the form of rape by other 
soldiers.  While he has presented sworn statements by his 
relatives, and his uncle and brother stated that the veteran, 
at some point after he returned from service in 1976, had 
told them in confidence about the rape incident and sworn 
them to secrecy, those statements were made in April 2004.  
The record contains no unbiased evidence of any 
contemporaneous report of the alleged stressor incident close 
to when it occurred in 1976.  Although the veteran reported 
to Dr. R.M.B. that he had visited the Manati Community Mental 
Health Center in the past, he could not remember when that 
occurred.  The record shows that the veteran did not seek VA 
treatment for any mental illness until December 2000, many 
years after service, when he first came to the San Juan VAMC 
complaining of difficulty sleeping and a depressed mood.  The 
Board finds it curious that the veteran did not cooperate 
with the VA examiner in November 2006 so that a more current 
diagnosis of his mental illness could be made.  The record 
does reveal that the veteran suffers from mental illness, but 
it does not support a finding that he has PTSD.  







	(CONTINUED ON NEXT PAGE)


For all the above reasons, the Board finds that the evidence 
of record does not support a finding that the veteran's 
alleged stressor by personal assault actually occurred.  
Therefore, as discussed by the May 2004 VA examiner who 
determined that the veteran's stressors did not meet the DSM-
IV criteria for a diagnosis of PTSD, the Board concludes that 
the veteran does not suffer from PTSD, and his claim of 
service connection for PTSD must be denied.              
       

ORDER

Service Connection for PTSD is denied.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


